The plaintiff was injured when his vehicle left a paved roadway and collided with a construction site maintained by the defendant. The plaintiff has failed to raise a triable issue of fact as to whether the defendant violated 17 NYCRR former 131.17 (c) (2) and (d) (1) (ii). In addition, the defendant unquestionably established that the proximate cause of the accident was the plaintiff’s loss of control of his vehicle, and that the construction site merely furnished the condition for the occurrence, not the cause (see, Margolin v Friedman, 43 NY2d 982; Rivera v Goldstein, 152 AD2d 556). Mangano, P. J., Thompson, Florio and McGinity, JJ., concur.